            Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF PENNSYLVANIA

In re WIRECARD AG SECURITIES             )   Civ. Action No. 2:20-cv-03326-AB
LITIGATION                               )
                                         )   CLASS ACTION
                                         )
This Document Relates To:                )   STIPULATION AND [PROPOSED] ORDER
                                         )   REGARDING JOINT PROSECUTION OF
        ALL ACTIONS.                     )   THE CONSOLIDATED ACTIONS AND
                                         )   FILING OF THE CONSOLIDATED
                                             COMPLAINT




4818-2896-5583.v1
            Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 2 of 8




         In connection with the Court’s October 13, 2020 Order appointing Thanh Sam Lead

Plaintiff and Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) as Lead Counsel (ECF No.

31) (“Order”), and the transfer and consolidation of a related action from the United States District

Court for the Central District of California, DalPoggetto v. Wirecard AG, No. 2:20-cv-05017-AB

(E.D. Pa.) (the “DalPoggetto Action”) (ECF No. 36), Lead Counsel hereby submits the following

Stipulation and [Proposed] Order Regarding Joint Prosecution of the Consolidated Actions and

Filing of the Consolidated Complaint.

         WHEREAS, on July 7, 2020, this action, Brown v. Wirecard AG et al., No. 2:20-cv-03326-

AB, was filed on behalf of all persons or entities who purchased or otherwise acquired Wirecard

securities between August 17, 2015 and June 24, 2020, inclusive (the “Class Period”), alleging

violations of §§10(b) and 20(a) of the Securities Exchange Act of 1934 against Defendants1. ECF

No. 1;

         WHEREAS, on October 13, 2020, pursuant to the lead plaintiff and lead counsel

appointment process provided in the Private Securities Litigation Reform Act of 1995 (“PSLRA”),

15 U.S.C. §78u-4, this Court appointed Thanh Sam as Lead Plaintiff and Robbins Geller as Lead

Counsel. See Order;

         WHEREAS, pursuant the Order, “[a]ll securities class actions on behalf of purchasers of

Wirecard AG securities arising out of the same or substantially similar subject matter subsequently

filed in, or transferred to, this District shall be consolidated into this action.” Order, ¶3;

         WHEREAS, on February 8, 2019, the DalPoggetto Action was filed in the United States

District Court for the Central District of California alleging substantially the same facts, claims,



1
   “Defendants” are Wirecard AG (“Wirecard”), Markus Braun, Jan Marsalek, Burkhard Ley,
Alexander von Knoop, Susanne Steidl, Wulf Matthias and Ernst & Young GmbH
Wirtschaftspruefungsgesellschaft.

                                                  -1-
4818-2896-5583.v1
            Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 3 of 8




and causes of action on behalf of the same putative class of Wirecard purchasers and acquirers

against the same Defendants. DalPoggetto v. Wirecard AG et al., No. 2:19-cv-00986-FMO-SK,

Class Action Complaint for Violation of the Federal Securities Laws (C.D. Cal Feb. 8, 2019);

         WHEREAS, on May 6, 2019, pursuant to the lead plaintiff and lead counsel appointment

process provided in the PSLRA, the United States District Court for the Central District of

California appointed Lawrence Gallagher as lead plaintiff and Hagens Berman Sobol Shapiro LLP

(“Hagens Berman”) as lead counsel in the DalPoggetto Action. DalPoggetto v. Wirecard AG et

al., No. 2:19-cv-00986-FMO-SK, Order Granting the Motion [16] of Lawrence Gallagher for

Appointment as Lead Plaintiff, and Approval of His Selection of Lead Counsel (C.D. Cal. May 6,

2019);

         WHEREAS, on October 9, 2020, the DalPoggetto Action was transferred to this District.

DalPoggetto v. Wirecard AG et al., No. 2:19-cv-00986-FMO-SK, Order Granting Lead Plaintiff’s

Motion [85] to Transfer Venue Pursuant to 28 U.S.C. § 1404 and Granting Limited Request to Lift

Stay (C.D. Cal. Oct. 8, 2020);

         WHEREAS, on October 17, 2020, the Court consolidated the related DalPoggetto Action

with the above-captioned case. ECF No. 36;

         WHEREAS, Lead Counsel Robbins Geller and Hagens Berman have met and conferred

and agreed in light of the substantial similarity of the claims, facts and Class Periods alleged in

each of the actions against the same defendants, and their consolidation, it is in the best interest of

the putative Class for the actions to be jointly prosecuted by Robbins Geller and Hagens Berman

as Lead Counsel with Thanh Sam and Lawrence Gallagher as Lead Plaintiff;

         WHEREAS, Lead Counsel Robbins Geller and Hagens Berman have met and conferred

and agreed to file a consolidated class action complaint on or before December 22, 2020;



                                                 -2-
4818-2896-5583.v1
             Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 4 of 8




        WHEREAS, counsel for Defendants have not yet made an appearance in Brown v.

Wirecard AG; and

        WHEREAS, upon the appearance of counsel for Defendants in Brown v. Wirecard AG,

Lead Counsel Robbins Geller and Hagens Berman will meet and confer with counsel for

Defendants on an appropriate schedule for the filing of a motion to dismiss or answer to the

consolidated complaint.

        NOW THEREFORE, subject to approval of the Court, it is hereby stipulated and agreed

that:

        1.          The law firms Robbins Geller and Hagens Berman shall jointly prosecute the

consolidated action as Lead Counsel on behalf of the putative Class and Thanh Sam and Lawrence

Gallagher shall serve as Lead Plaintiffs.

        2.          Lead Plaintiffs shall file a consolidated class action complaint on or before

December 22, 2020.

        3.          Upon the appearance of counsel for Defendants, Lead Counsel shall meet and

confer with counsel for Defendants on an appropriate schedule for the filing of a motion to dismiss

or answer to the consolidated complaint.

                                            *     *      *

                                                ORDER

        IT IS SO ORDERED.

DATED: _________________________                       ____________________________________
                                                       THE HONORABLE ANITA B. BRODY
                                                       UNITED STATES DISTRICT JUDGE




                                                 -3-
4818-2896-5583.v1
            Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 5 of 8




 Submitted by:

 DATED: October 26, 2020                SAXTON & STUMP
                                        LAWRENCE F. STENGEL (P.A. Bar # 32809)


                                                    s/ Lawrence F. Stengel
                                                  LAWRENCE F. STENGEL

                                        280 Granite Run Drive, Suite 300
                                        Lancaster, PA 17601
                                        Telephone: 717/556-1000
                                        717/441-3810 (fax)
                                        lfs@saxtonstump.com

                                        Local Counsel for Lead Plaintiff

                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        SHAWN A. WILLIAMS
                                        JOHN H. GEORGE
                                        HADIYA K. DESHMUKH
                                        Post Montgomery Center
                                        One Montgomery Street, Suite 1800
                                        San Francisco, CA 94104
                                        Telephone: 415/288-4545
                                        415/288-4534 (fax)
                                        shawnw@rgrdlaw.com
                                        jgeorge@rgrdlaw.com
                                        hdeshmukh@rgrdlaw.com

                                        Lead Counsel for Lead Plaintiff

 DATED: October 26, 2020                HAGENS BERMAN SOBOL SHAPIRO LLP
                                        REED R. KATHREIN
                                        DANIELLE SMITH



                                               s/ Reed R. Kathrein (with consent)
                                                     REED R. KATHREIN

                                        715 Hearst Avenue, Suite 202
                                        Berkeley, CA 94710
                                        Telephone: 510/725-3000
                                        510/725-3001 (fax)
                                        reed@hbsslaw.com
                                        danielles@hbsslaw.com
                                        -4-
4818-2896-5583.v1
            Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 6 of 8




                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        STEVEN W. BERMAN
                                        1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
                                        Telephone: 206/623-7292
                                        206/623-0594 (fax)
                                        steve@hbsslaw.com

                                        Attorneys for Lead Plaintiff Lawrence Gallagher

                                        BRONSTEIN, GEWIRTZ & GROSSMAN,
                                        LLC
                                        PERETZ BRONSTEIN
                                        60 East 42nd Street, Suite 4600
                                        New York, NY 10165
                                        Telephone: 212/697-6484
                                        212/697-7296 (fax)
                                        peretz@bgandg.com

                                        Additional Counsel for Lead Plaintiff Thanh
                                        Sam




                                        -5-
4818-2896-5583.v1
            Case 2:20-cv-03326-AB Document 45 Filed 10/26/20 Page 7 of 8




                                  CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on October 26, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                   s/ Lawrence F. Stengel
                                                   LAWRENCE F. STENGEL

                                                   SAXTON & STUMP
                                                   280 Granite Run Drive, Suite 300
                                                   Lancaster, PA 17601
                                                   Telephone: 717/556-1000
                                                   717/441-3810 (fax)
                                                   E-mail: lfs@saxtonstump.com




4818-2896-5583.v1
10/26/2020                Case 2:20-cv-03326-AB     Document
                                             United States           45 Eastern
                                                           District Court FiledDistrict
                                                                                 10/26/20         Page 8 of 8
                                                                                        of Pennsylvania-

Mailing Information for a Case 2:20-cv-03326-AB BROWN v.
WIRECARD AG et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        LEE ALBERT
        lalbert@glancylaw.com,lee-albert-5832@ecf.pacerpro.com,info@glancylaw.com

        VINCENT A COPPOLA
        vcoppola@pribanic.com,gregory@pribanic.com

        HADIYA K. DESHMUKH
        hdeshmukh@rgrdlaw.com

        JOHN H. GEORGE
        jgeorge@rgrdlaw.com

        JACOB A. GOLDBERG
        jgoldberg@rosenlegal.com,etexidor@rosenlegal.com

        REED KATHREIN
        reed@hbsslaw.com,lisal@hbsslaw.com,sf_filings@hbsslaw.com

        JEFFREY L. KODROFF
        jkodroff@srkattorneys.com

        MICHAEL J. QUIRK
        mquirk@motleyrice.com,hfonseca@motleyrice.com,lmandara@motleyrice.com

        DANIELLE SMITH
        danielles@hbsslaw.com,sf_filings@hbsslaw.com

        LAWRENCE F. STENGEL
        lfs@saxtonstump.com,gas@saxtonstump.com

        DAVID A. STRAITE
        dstraite@kaplanfox.com,jgriffin@kaplanfox.com

        SHAWN A. WILLIAMS
        shawnw@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
WILLIAM              S. NORTON
CADWALADER WICKERSHAM & TAFT LLP
ONE WORLD FINANCIAL CENTER
NEW YORK, NY 10281


https://ecf.paed.uscourts.gov/cgi-bin/MailList.pl?103974517641736-L_1_0-1                                               1/1
